Title: Thomas Jefferson to Joseph C. Cabell, 5 January 1815
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          Dear
Sir Monticello
Jan. 5.
15.
          Your favor of Dec. 27.
with the letter
inclosed, has been recieved. knowing well that the bank-mania still
possesses the great body of our countrymen, it was not expected that any
radical cure of that could be at once effected. we must go further wrong,
probably to a ne plus ultra before we shall be forced into what is right.
something will be obtained however, if we can excite, in those who think, doubt
first, reflexion next, and conviction at last. the constitution too presents
difficulties here with which the general government is not embarrassed. if your
Auditor’s notes are made payable to bearer, and of sizes suitable for
circulation, they will find their way into circulation, as well as into the
hoards of the thrifty. especially in important payments for land
Etc which are to lie on hand some time waiting for employment.
a bank-note is now recieved only
as a ‘Robin’s-alive.’
          On
mr Ritchie’s declining the publication of
Tracy’s work, I proposed
it to a
mr Millegan of
George
town who undertakes it. I had therefore written to
Genl
Duane to forward it to him; so that it will not be in my possession
until it is published. have you seen the Review of
Montesquieu by an
anonymous author? the ablest work of the age. it was translated and published
by
Duane about 3. years ago. in giving the most
correct analysis of the principles of political association which has yet been
offered, he states, in the branch of political economy particularly, altho’
much in brief, some of the soundest and most profound views we have ever had on
those subjects.—I have lately recieved
a letter from
Say. he has in contemplation to remove
to this country, and to this neighborhood particularly; and asks from me
answers to some enquiries he makes. could the
petition which the
Albemarle academy addressed to
our legislature have succeeded at the
late session, a little aid additional to the objects of that would have enabled
us to have here immediately the best seminary of the
US. I do not know
to whom
P. Carr (President of the
board of trustees) committed
the petition and papers; but I have seen no trace of their having been offered.
thinking it possible you may not have seen them, I send for your perusal the
copies I retained for my own use. they consist 1. of a letter to him, sketching at the
request of the
trustees, a plan for the
institution.
2. one to
Judge Cooper in answer to some observations he had
favored me with, on the plan. 3. a copy of the
petition of the
trustees.
4. a copy of the act we wished from
the legislature. they are long.
but, as we always counted on you as the main pillar of their support, and we
shall probably return to the charge at the next session, the trouble of reading
them will come upon you, and as well now as then. the lottery allowed by the
former act, the proceeds
of our two glebes, and our dividend of the literary fund, with the
reorganisation of the institution are what was asked in that
petition. in
addition to this if we could obtain a loan, for 4. or 5. years, only, of
7. or 8000 D. I think I have it now in my
power to obtain three of the ablest characters in the world to fill the higher
professorships of what in the plan is called the IId or General grade of education; three such
characters as are not in a single university of
Europe: and for
those of languages & Mathematics, a part of the same grade, able professors
doubtless could also be readily obtained. with these characters, I should not
be afraid to say that the circle of the sciences composing that 2d or General grade, would be
more profoundly taught here than in any institution in the
US. and I might go
farther.The Ist or Elementary grade of education is not
developed in this plan; an authority only being asked to it’s
Visitors for putting
into motion a former proposition for that object. for an explanation of this
therefore, I am obliged to add to these papers
a letter I wrote some time since to
mr Adams, in which I had occasion to give some
account of what had been proposed here for culling from every condition of our
people the natural aristocracy of talents & virtue, and of preparing it by
education, at the public expence, for the care of the public concerns.
this letter will
present to you some measures still requisite to compleat & secure our
republican edifice, and which remain in charge for our younger statesmen. on
yourself,
mr Rives,
mr Gilmer, when they shall enter the
public councils, I rest my hopes for this great accomplishment, and doubtless
you will have other able coadjutors not known to me.
          Colo Randolph having gone
to Richmond before the rising of
the legislature, you will have had an
opportunity of explaining to him personally the part of
your letter
respecting his petition for opening the
Milton falls, which his departure prevented my
communicating to him. I had not heard him speak of it, and had been glad, as to
myself, by the
act recently passed, to
have saved our own rights in the defensive war with the
Rivanna company, and should not have advised the
renewing and carrying the war into the enemy’s country.Be so good as to
return all the inclosed papers after perusal, and to
accept assurances of my great esteem &
respect.
          Th:
Jefferson
        